DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 

The abstract of the disclosure is objected to because it exceeds the 150 word limit set out by the MPEP.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites, “the wheel arch(es) are rear wheel arch(es)” in line 1.  As only a single wheel arch has been set out in claim 1, from which claim 24 depends, the language should only read, “the wheel arch is a rear wheel arch”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11, 13-18, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichentopf (US 2011/0309652).
Regarding Claim 1, Eichentopf discloses a vehicle body having an underside 14, the vehicle body defining a wheel arch, the wheel arch forming an opening in the underside of the vehicle body (see Fig. 8); a wheel assembly having a rotation axis 4, the wheel assembly being positioned in the wheel arch and extending through the opening to the underside of the vehicle (see Fig. 8); a suspension linkage 6, 8, 10 running within the wheel arch, the suspension linkage coupling the wheel assembly to the vehicle body to permit motion of the rotation axis of the wheel assembly relative to the vehicle body, the suspension linkage comprising a first suspension link 6 coupled between the vehicle body and the wheel assembly; and a cover panel 20 coupled to the first suspension link so that the cover panel moves with the first suspension link, the cover panel extending across at least part of the opening so that when the vehicle is in forward motion the cover panel directs a rearward moving airflow across the opening.

Regarding Claim 3, the wheel assembly comprises a wheel 4, the wheel arch forms an opening in a side of the vehicle body (see Fig. 4), the opening in the underside of the vehicle body comprises an inner surface located opposite to the opening in the side of the vehicle body (see Fig. 8), and the cover panel extends, in a lateral direction of the vehicle, across at least part of the opening in the underside of the vehicle body from the inner surface of the opening in the underside of the vehicle body to an inner surface of the wheel (see Fig. 8; lower panel is shown extending into the wheel arch area across part of the opening).
Regarding Claims 4 and 6, see Fig. 8.
Regarding Claim 5, the cover panel 20 is substantially flush with the inner side of the opening (see Fig. 8, upper cover).
Regarding Claim 11, the cover panel 20 is configured to cause the rearward moving airflow to be guided along the cover panel from a leading edge of the cover panel to a trailing edge of the cover panel.
Regarding Claims 13 and 14, the cover panel 20 extends, in a longitudinal direction of the vehicle, across at least part of the opening in the underside of the vehicle body from a front surface of the opening in the underside of the vehicle 
Regarding Claim 15, the front of the cover panel; 20 may be flush with the front surface of the opening just behind undersurface 14 (see Fig. 4).
Regarding Claim 16, see Figs. 2 and 3.
Regarding Claim 17, see Fig. 2.
Regarding Claim 18, see Figs. 2 and 3.
Regarding Claim 23 Eichentopf discloses an identical wheel assembly, suspension and cover panel on each side of the vehicle.
Regarding Claim 24, the arch is a rear wheel arch.

Claim(s) 1, 3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholz (US 2016/0280284).
Regarding Claim 1, Scholz discloses a vehicle body having an underside, the vehicle body defining a wheel arch (not shown), the wheel arch forming an opening in the underside of the vehicle body (see Fig. 1b; opening is around the wheel); a wheel assembly having a rotation axis 70, the wheel assembly being positioned in the wheel arch and extending through the opening to the underside of the vehicle (see Fig. 1b); a suspension linkage 95a running within the wheel arch, the suspension linkage coupling the wheel assembly to the vehicle body to permit motion of the rotation axis of the wheel assembly relative to the vehicle body, the suspension linkage comprising a first suspension link 95a coupled between the vehicle body and the wheel assembly; and a cover panel 100 
Regarding Claim 3, the wheel assembly comprises a wheel 70, the wheel arch forms an opening in a side of the vehicle body (not shown), the opening in the underside of the vehicle body comprises an inner surface located opposite to the opening in the side of the vehicle body, and the cover panel 100 extends, in a lateral direction of the vehicle, across at least part of the opening in the underside of the vehicle body from the inner surface of the opening in the underside of the vehicle body to an inner surface of the wheel (see Fig. 1b).
Regarding Claim 7, the cover 100 seals to the underbody as it is attached directly to the underbody around the perimeter.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BMW (DE 10 2016 215 032; applicant cited).
Regarding Claim 1, BMW discloses a vehicle body having an underside, the vehicle body defining a wheel arch (see Fig. 2), the wheel arch forming an opening in the underside of the vehicle body (see Fig. 2); a wheel assembly having a rotation axis, the wheel assembly being positioned in the wheel arch and extending through the opening to the underside of the vehicle (see Fig. 2); a suspension linkage 20 running within the wheel arch, the suspension linkage coupling the wheel assembly to the vehicle body to permit motion of the rotation 
Regarding Claim 12, the cover panel 1 comprises a cover panel base 10, and two lips 12, 14 projecting from the cover panel base in a downward direction, the lips running from a leading edge of the cover panel to a trailing edge of the cover panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichentopf as applied to claim 1 above, and further in view of Grosdidier (WO 2018/099753).
Regarding Claim 19, Eichentopf discloses an underbody area aligned with the cover panel 20 at the rear of the vehicle, but does not appear to discuss a diffuser.  Grosdidier discloses a diffuser 1 for a rear of a vehicle including air channels 4 with inlets 4s and outlets 4r (see Fig. 2).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the diffuser of Grosdidier on the vehicle of Eichentopf to increase the aerodynamic efficiency of the vehicle as discussed by Grosdidier.
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichentopf as applied to claim 1 above, and further in view of Koremoto (US 2016/0096560).
Regarding Claim 20, Eichentopf does not appear to disclose an air duct in front of the cover panel.  Koremoto discloses a vehicle comprising an air duct 40 to channel air from a region in front of the wheel well to the wheel well where the cover panel of Eichentopf resides.  Before the effective filing date of the present application, it would have been obvious to use the duct of Koremoto on the vehicle of Eichentopf to increase the aerodynamic efficiency of the vehicle as discussed by Koremoto.
Regarding Claim 21, the duct of Koremoto has an inlet 42 and an outlet 44 in the wheel arch.
Regarding Claim 22, Koremoto discloses the vehicle comprises a door sill, the inlet is located on the door sill (see Fig. 8), and the inlet is formed as a groove in the door still which as the duct runs towards the rear of the vehicle becomes enclosed and forms the duct.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JASON S DANIELS/Primary Examiner, Art Unit 3612